Citation Nr: 1712537	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969, including in the Republic of Vietnam from December 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The January 2008 rating decision denied entitlement to service connection for all five issues on appeal (an acquired psychiatric disability, a low back disability, a right knee disability, bilateral hearing loss, and tinnitus).  Later that month, the Veteran filed a notice of disagreement with the psychiatric disability, bilateral hearing loss, and tinnitus denials.  He also requested that VA reconsider the denials of the low back and right knee disability claims.  

The February 2008 rating decision reconsidered and denied the low back and right knee disability claims.  The Veteran was informed of this decision in April 2008, and he filed a notice of disagreement in July 2008.

In February 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Montgomery RO.  A transcript of this hearing was prepared and associated with the claims file.

In June 2009, the Veteran was issued a statement of the case for all five issues that are currently on appeal.  A VA Form 9 substantive appeal was received in August 2009.

In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In addition to the above issues, the May 2013 Board remand also remanded the issue of entitlement to service connection for a left knee disability.  The Montgomery RO granted this benefit in a June 2016 rating decision.  Because the claim of entitlement to service connection for a left knee disability has been fully resolved in the Veteran's favor, it is no longer on appeal.    

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a diagnosis of anxiety disorder, depressive disorder, and alcohol abuse in sustained partial remission, that the circumstances of his service are consistent with his reports of having survived a mortar attack on his base and fear of such an attack reoccurring, and that there is an etiological link between the disorder and the in-service events.

2.  A low back disability was not demonstrated in service, degenerative joint disease was not demonstrated within one year of separation from service, and the only competent evidence on the question of a medical nexus between any current low back disability and service weighs against the claim.

3.  The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.

4. The Veteran did not exhibit tinnitus in service or within one year after discharge from service, and tinnitus is not otherwise shown to be associated with his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety disorder, depressive disorder, and alcohol abuse in sustained partial remission have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A low back disability was not incurred in or aggravated by the Veteran's military service, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4.  Tinnitus was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In light of the favorable decision for the claim of entitlement to service connection for an acquired psychiatric disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the remaining issues being decided herein, in an April 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  It also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the types of evidence that impact those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examination, DRO and Board hearing transcripts, and the statements from the Veteran.  Attempts were made to obtain the Veteran's records from the Social Security Administration (SSA), but VA was notified in writing in April 2015 that no such records exist.

Furthermore, the Veteran was medically evaluated in conjunction with his claims in November 2007, April 2009, August 2011, April 2012, and March 2016.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms, performed physical examinations, and conducted any appropriate diagnostic testing.  To the extent that any examiners did not explain the bases for their opinions, or to the extent to which any explanations were unclear, VA scheduled additional examinations in order to obtain opinions that provided a sufficient basis for deciding the Veteran's claims.  For these reasons, the Board concludes that the VA examination reports of record in this case provide adequate bases for decisions on the Veteran's service connection claims.

The Board notes that, in the February 2013 informal hearing presentation, the Veteran's accredited representative raises a concern regarding the sufficiency of the April 2009 examination of the Veteran's spine.  Specifically, he noted that "[t]he 2009 VA examiner opined that an abrasion would not cause the Veteran's current back disability.  However, the examiner does not opine as to whether the impact of the blow that caused the abrasion could have caused or worsened the Veteran's claimed back condition."  The Board has reviewed the examination in question and notes that the representative's good faith paraphrasing of the opinion somewhat distorts the opinion's meaning.  

Specifically, the examiner opined that "THE CONDITION/DISABILITY DDD, DJD of the lumbar spine IS NOT CAUSED BY OR A RESULT OF Abrasion injury to the low back during active duty."  Her rationale is that the "Veteran's injury was an abrasion which would not have caused degenerative disc disease or degenerative joint disease.  It is the only documented treatment for a condition involving the back during active duty.  There are no documented follow up visits or further treatment."  The examiner's description of the "CIRCUMSTANCES AND INITIAL MANIFESTATIONS OF DISEASE OR INJURY" describes the Veteran as having suffered an "Initial injury [in] 1968 when he was hit on the back by a board, treated for surface abrasion and returned to duty."  The Board notes that the description of the circumstances of injury contains an express description of the injury itself that led to the abrasion, and that the rationale itself refers specifically to the "abrasion injury."  

The Board considers it clear that the examiner was discussing the injury itself, not just the resulting abrasion, as the manner of the underlying injury is an essential component of evaluating the resulting abrasion.  To accept the representative's premise would be to accept the notion that the examiner completely ignored the manner and severity of the underlying injury itself and focused solely on a superficial abrasion.  The Board finds that the representative's argument is without merit, as the plain meaning of the use of the term "abrasion injury" is an acknowledgment that the injury itself, and not just the resulting abrasion, was being discussed.  The Board therefore finds that the April 2009 opinion provides a sufficient basis on which to decide this claim. 

During the February 2009 DRO hearing and the February 2013 Board hearing, the RO hearing officer and the undersigned explained the issues for which the respective hearings were being conducted, explained the bases for the RO's denial of the Veteran's claims, and asked questions designed to elicit information relevant to the claims being decided herein.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which such veteran served, the veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. §  1154 (a). 

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as arthritis (to include degenerative joint disease), sensorineural hearing loss, and tinnitus, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'"  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  In order to be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service....  [T]he disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

A congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).  

The probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

A.  Acquired Psychiatric Disability

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder.  The Veteran contends that this disability developed as a result of traumatic events that occurred during service.  As will be discussed below, the Board finds that entitlement to service connection for anxiety disorder is warranted.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (under the criteria of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2016).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (DSM). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5. The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

Because this claim initially arose as a claim of entitlement to service connection for PTSD, the AOJ attempted to verify the Veteran's reported stressors.  First, amongst his reported stressors, the Veteran reported experiencing rocket and mortar attacks on his base soon after he arrived, and he described the chaos on base in response to this attack and feeling afraid because he did not know what to do.  Beyond this specific instance, the Veteran testified at his February 2013 Board hearing that the base was under fire just about every night.  He also reported at his April 2009 VA hearing loss examination that "he set telephone poles and wire in Vietnam and was exposed to mortar rockets [and] artillery...."  Second, the Veteran reported witnessing the crushing death of a soldier whose tractor had flipped over on top of him.  The Veteran stated that he had tried unsuccessfully to extract the soldier from the tractor.

The AOJ attempted to verify the above stressors, but they were unable to do so.  Most recently, in November 2015, a determination was made that the information that had been submitted did not meet the criteria to submit an adequate stressor verification request to the U.S. Army and Joint Services Records Research Center (JSRRC).  

The Board notes, however, that, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(2),(3) (2016); see also 38 U.S.C.A. § 1154 (b) (West 2014).

The Veteran underwent a VA PTSD examination in August 2011 for the purpose of determining whether a PTSD diagnosis was warranted and whether the Veteran may be diagnosed with a psychiatric disability that is related to either a verified stressor or a fear of hostile military or terrorist activity.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed anxiety disorder not otherwise specified (mixed anxiety-depressive disorder) and alcohol dependence in sustained partial remission.  She opined that the Veteran satisfies most, but not all, of the criteria for a PTSD diagnosis.  Specifically, she noted that the Veteran does not report a sufficient number of avoidance symptoms and that reported symptoms of anxiety were also noted to be mild and consistent with sub-threshold levels of PTSD.  She opined that the anxiety and depressive symptoms were believed to reflect sub-threshold levels of PTSD.  She noted that, while non-military stressors are present, mental health records do not show a significant exacerbation in anxiety and depressive symptoms stemming from these stressors.  Rather, she opined that the Veteran's symptoms appear to be longstanding and are as likely as not related to fear of hostile military action stemming from his time in Vietnam.  The examiner reiterated this opinion in a July 2016 addendum.

With respect to the diagnosed alcohol abuse in sustained partial remission, the examiner noted that the Veteran's alcohol abuse began during service, but prior to deployment to Vietnam.  She noted that already problematic drinking behaviors were likely to have increased as a result of anxiety stemming from combat and/or fear of hostile military action.  She stated that she is unable to provide an opinion without resorting to mere speculation on whether the Veteran's alcohol abuse is related to his anxiety disorder.  She was unable to differentiate functional impairment related to alcohol abuse and impairment specifically related to anxiety/depressive symptoms.

The Board finds that the above opinion was provided by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board further notes that this opinion is based on review of the claims file and interview and examination of the Veteran.  The examiner identified the DSM-IV criteria in great detail and explained which of the criteria were or were not satisfied with respect to attempting to make a PTSD diagnosis.  The Board finds the examiner's determination that the Veteran does not satisfy the DSM-IV criteria for a current PTSD diagnosis but does satisfy the criteria for a current anxiety disorder and depressive disorder diagnosis is highly probative in the case at hand.  

The Board further finds that the examiner's etiology opinion linking the Veteran's anxiety disorder and depressive disorder with his fear of hostile military or terrorist activity, specifically with an actual mortar attack on his base or with fears of such attacks on his base potentially reoccurring, is competent and probative evidence nexus evidence in this case.  

The Board acknowledges that the provisions regarding verification of a stressor event involving the fear of hostile military or terrorist activity arise in connection with PTSD claims, while the Veteran in this case has been diagnosed with an anxiety disorder and depressive disorder that has been linked by a VA examiner to fear of hostile military or terrorist activity.  The Board notes, however, that the Veteran's service personnel records reflect that he served in the Republic of Vietnam during the Vietnam Era (see 38 C.F.R. § 3.2(f)).  His DD Form 214 reflects that his military occupational specialty (MOS) was lineman, and his service personnel records reflect that he participated in the Vietnam Counter Offensive Phase III.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his service personnel records provide corroboratory evidence that the circumstances of the Veteran's service are consistent with those described above.  See 38 U.S.C.A. §  1154 (a).  That is, the Board finds that the Veteran served in situations that would invoke a fear of hostile military or terrorist activity.  The Board therefore finds that the competent evidence of record establishes the occurrence of incidents in service have led to his development of anxiety disorder and depressive disorder.  In addition, while the VA examiner indicated that she is unable to provide an opinion without resorting to mere speculation on whether the Veteran's alcohol abuse is related to his anxiety disorder, this conclusion was qualified by the acknowledgment that already problematic drinking behaviors were likely to have increased as a result of anxiety stemming from combat and/or fear of hostile military action, and that she was unable to differentiate functional impairment related to alcohol abuse and impairment specifically related to anxiety/depressive symptoms.  Thus, it appears that the VA examiner only concluded that she could not link the Veteran's alcohol abuse to his psychiatric condition because she could not definitively apportion the amount of alcohol abuse due to the psychiatric condition without resorting to speculation.  In increased rating claims, when the signs and symptoms of a service-connected disability cannot be distinguished from those attributable to a nonservice-connected condition, all signs and symptoms that cannot be distinguished must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  By analogy, the Board will do the same here in the context of a service connection claim.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for alcohol abuse in sustained partial remission is also warranted.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for anxiety disorder, depressive disorder, and alcohol abuse in sustained partial remission have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified by a VA examiner as anxiety disorder, depressive disorder, and alcohol abuse in sustained partial remission.  As the Board finds that service connection is warranted for anxiety disorder, depressive disorder, and alcohol abuse in sustained partial remission, a full grant of the benefit sought on appeal has been awarded.

The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for anxiety disorder, depressive disorder, and alcohol abuse in sustained partial remission is warranted. 

B.  Low Back Disability

The Veteran has also claimed entitlement to service connection for a low back disability.  As he described at his February 2013 Board hearing, the Veteran essentially contends that he has a current back disability as a result of injuries he suffered during service.  

Specifically, the Veteran testified at his February 2013 Board hearing that he first strained his back when a pole fell on his back while he was performing his duties as a lineman.  He testified that he never reported this injury.  He stated on his February 2007 claim form that he "had a telephone pole fall on me while I was in Vietnam.  I have had pain in my back ever since the injury but it has worsened through the years."  He testified at his February 2009 DRO hearing that this injury occurred when he was in Qui Nhon.

Second, the Veteran testified at his Board hearing that he got into an argument with another servicemember, "and he hit me across the back with a two-by-four."  He reported that the other person had swung it like a baseball bat and had hit the Veteran in the middle of the back.  This latter occurrence is recorded in the Veteran's service treatment records.  

Service treatment records reflect that the Veteran's spine was found to be clinically normal at the times of his January 1967 pre-induction and February 1969 separation examinations.  He expressly denied any history of, or current, recurrent back pain on his January 1967 pre-induction and February 1969 separation medical history reports.  The October 1968 service treatment record notes an impression of "[a]brasions of back."  The area was cleansed and dressed and the Veteran was directed to return the next day.  He did so, and his bandage was changed.  There is no indication that he sought any other treatment for his back while in service.  

Post-service medical records reflect that the Veteran sought treatment for lower back pain of one month's duration in October 2002.

He underwent back surgery for lumbar radiculopathy and segmental instability secondary to congenital spondylolisthesis at L5-S1 in July 2003.  

An April 2007 VA medical record notes that the Veteran "worked for over 16 years at TVA.  He has worked various other jobs until he hurt his back and is on disability."  

The Veteran underwent a VA examination in April 2009.  The resulting examination report reflects review of the record and interview and examination of the Veteran.  Based on the above, the examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine.  She opined that this disability was not caused by or a result of the abrasion injury to the low back during active duty.  As a rationale, she noted that the Veteran's injury was an abrasion, which would not have caused degenerative disc disease or degenerative joint disease.  She noted that this is the only documented treatment for a condition involving the back during active duty and that there are no documented visits or further treatment.  

The Veteran testified at his February 2013 Board hearing that, when he first got out of service, he applied for a job at a metal company, but he did not get the job.  He stated that he took a physical and was told that "my spine was crooked.  I had a crooked sternum."  He testified that "my back injury, it's been bothering me ever since ... that happened."  He testified at his February 2009 DRO hearing that he did not believe he could have a crooked spine, "because I just had come out of the military."  He stated that he "didn't really begin to think about that until my later years, my back started messing up and started hurting."  He noted that he had had a disc fused in his back in July 2000.  

The Board finds that the April 2009 VA examination report is highly probative in this case.  It was authored by an individual who possesses the necessary expertise to provide the requested opinion.  See Cox, supra.  It is based on review of the claims file and interview and examination of the Veteran.  In addition, the only contrary opinion comes from the Veteran himself.

The Board acknowledges that the Veteran himself believes that he has a current low back disability that is related to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe having injured his back during service, he does not possess the necessary medical expertise to find an etiological link between such an injury and a current back disability. 

Furthermore, with respect to the degenerative joint disease diagnosis in particular, such disability did not manifest in service or to a compensable degree within one year of separation from service.  The service treatment records reflect that degenerative joint disease was not "shown in service" as defined in Walker, above, in that there was no reliable diagnosis of degenerative joint disease during service or within one year of separation.  

Nor is service connection based on continuity of symptomatology since service available.  The Board notes that the conditions that warrant service connection based on continuity of symptomatology were not met, as the Veteran's competent reports of symptomatology since service are contradicted by his denial of recurrent back pain in service and the indication in an April 2007 VA medical record that the Veteran had quit working following a back injury.  Furthermore, degenerative joint disease was not "noted in service," as defined in Walker, above.  

As noted above, a July 2003 private medical record notes that the Veteran underwent surgery for lumbar radiculopathy and segmental instability secondary to congenital spondylolisthesis at L5-S1 that month.  In the absence of evidence that a separate service related pathology was imposed on the Veteran's congenital spondylolisthesis, service connection based on this congenital disability is not warranted. 

In short, the Board finds that entitlement to service connection for a low back disability, to include on a direct basis, on a presumptive basis, or based on incurrence of a pathology that was superimposed on congenital disability in service, is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against this claim and, therefore, the claim is not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). Accordingly, entitlement to service connection for a low back disability must be denied.

C.  Bilateral Hearing Loss and Tinnitus

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  He essentially contends that these disabilities developed as a result of in-service acoustic trauma, specifically from his service in Vietnam.  He testified at his February 2013 Board hearing that "just about every night, we was under fire from ... the enemy, mortar rounds, rifles.  I was shooting.  Everybody, you know, was doing that, but mostly, I'd say artillery rounds, rockets."  He also testified that he "was exposed to aircraft noise for the last six months [when] I was at ... Da Nang Air Force Base."  He testified that fighter jets and helicopters would fly in and out every day, and that they were very loud.  He reported he did not wear any hearing protection, and that none was made available to him.  

With respect to his tinnitus claim, the Veteran testified at his February 2009 DRO hearing that he believes his tinnitus began one night when he was stationed in Da Nang, with "all the noise and all the bombing just going off."   

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence of record, the Veteran's service treatment records reflect that whispered voice testing was 15/15 bilaterally when his hearing was evaluated during his January 1967 pre-induction examination.  Audiometry readings at the time of his February 1969 separation examination read, in decibels, as follows:  

February 1969 Separation Examination Audiometry Report (ASA Units)
		



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
5
LEFT
0
0
0
X
5

VA has historically considered that, on November 1, 1967, Service Departments changed from using American Standards Association (ASA) standards to using International Standards Organization - American National Standards Institute (ISO-ANSI) for audiograms.  Recent historical research, however, has revealed that the conversion date of November 1, 1967, may not have been consistent among all military branches until the regulatory standard for evaluating hearing loss was changed to require the use of ISO-ANSI units effective September 9, 1975:

February 1969 Separation Examination Audiometry Report  (ISO-ANSI Units)
		



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
X
10
LEFT
15
10
10
X
10

In cases in which more than one audiogram was recorded, a determination of whether it is necessary to convert the audiometry readings will be highly consequential for the purposes of determining whether there was a shift in audio thresholds during service.  In cases such as the one at hand, however, where there is only one in-service audiogram, the audiogram readings are relevant to the extent that they measure the amount of hearing loss the Veteran was suffering at a particular point in time.  In the case at hand, regardless of whether the February 1969 audiogram findings were recorded in ASA or ISO units, they reflect that the Veteran's hearing was within normal limits as contemplated by the relevant VA regulations.  

Service treatment records also reflect that the Veteran denied any past or current ear, nose, or throat trouble or hearing loss on his January 1967 pre-induction and February 1969 separation medical history reports.  Otherwise, his service treatment records reflect that he neither complained of, nor sought treatment for, symptoms associated with hearing loss or tinnitus during service.

A February 2007 private audiology report notes that the Veteran served over 2 years in the Army and was exposed to "mortar rounds, aircraft, firearms, etc and feels his hearing loss started at that time."  It was also noted that he worked at TVA for over 16 years after service.  The audiologist opined that the "[c]onfiguration of loss suggest[s] that this loss could have been initiated in military service and possibly aggravated by work at TVA later.  [The Veteran] should be given consideration for this loss by the VA."  

The April 2009 VA examination report notes review of the record and interview and examination of the Veteran.  In pertinent part, the Veteran reported that he set telephone poles and wire in Vietnam and was exposed to mortar rockets, artillery, and aircraft noise with reported use of hearing protection.  Prior to active duty, he worked in a metal factory for one year without hearing protection.  He could not remember his post-service employment for his first five years after separation.  From 1974 to 1988, he was employed by the TVA as an officer with reported use of hearing protection with gunfire noise.  From 1988 to 1992, he worked in a filing cabinet factory where he was exposed to loud noise with the use of hearing protection.  He then worked at Gold-Kist plant for one year with reported use of hearing protection.  He has done some woodwork but reports that he used hearing protection.  He otherwise denied any occupational or recreational noise exposure.  The VA audiologist diagnosed moderately severe bilateral sensorineural hearing loss.  She opined that, because the Veteran left the military with hearing within normal limits, his military noise exposure has not had an effect on his hearing loss.  As a rationale, she noted that the Veteran's hearing was within normal limits bilaterally at induction and several months before his separation examination.  She also noted that the Veteran reported no significant incidents in regard to his hearing in between his last military test and separation.  

He reported at his April 2009 VA examination that his tinnitus began in 2003 with no real circumstance.  He described it as bilateral, intermittent, and occurring once per month for a few seconds.  The examiner opined that the Veteran's tinnitus is less likely as not due to his history of hazardous military noise exposure.  

The Veteran underwent a VA examination in April 2012.  Based on review of the record and interview and examination of the Veteran, the examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  Her rationale was that normal hearing sensitivity was evidenced at entrance and separation in service with no significant change in thresholds for either ear.  She noted that the Institute of Medicine (IOM) Report on noise exposures in the military concluded that, based on current knowledge, the noise-induced hearing loss occurs immediately.  She stated that there is no scientific support for delayed onset.

She opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  As a rationale, she noted that, if there is no hearing loss or changes, the cause of tinnitus probably lies elsewhere, or more likely cannot be determined to a reasonable degree of certainty based on the evidence.  She noted that the reported onset time of tinnitus was not relevant to the time in service.  She noted that the Veteran was exposed to significant noise in his occupation, which may have contributed to tinnitus.

An October 2014 private medical record from the Veteran's back treatment notes that the Veteran was employed at the Alcan Aluminum Plant "as a machinist/ millwright at the manufacturing plant.  He states that they were grinding rough steel rods into smooth end product."  

The March 2016 VA hearing loss and tinnitus examination report reflects review of the claims file and interview and examination of the Veteran.  Based on the above, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  She noted that, for both ears, there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz.  She opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in service.  In her rationale, she stated that hearing sensitivity was within normal limits for VA purposes at time of entrance and separation.  No shift in audiometric thresholds was noted and no hearing difficulties were documented during the service.  She noted that the IOM (2006) stated that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  She noted that the IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  

She noted that the Veteran reported significant military and occupational noise exposure.  In service, the Veteran's sources of noise exposure included from gunfire, explosions, grenades, aircraft, and the flight line without the use of hearing protection.  Outside of service, the Veteran reported noise exposure while working in a metal shop for one year prior to service with no hearing protection.  Post-service, he experienced significant noise exposure while working for TVA for 16 years and as an industrial painter for 5 years with consistent use of hearing protection.  

With respect to tinnitus, the Veteran reported that intermittent bilateral tinnitus occurs once a week for 10 to 15 minutes at a time.  He reported that time of onset was approximately five to six years ago.  She opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  In her rationale, she noted that the Veteran's hearing sensitivity was within normal limits at the time of service entrance and separation, without any shift in hearing sensitivity.  No reports of tinnitus were found in the Veteran's service treatment records.  She stated that, "[i]f there is no hearing loss or changes [in service], the cause of tinnitus probably lies elsewhere, or more likely, cannot be determined to a reasonable degree of certainty based on the evidence."  

The Board finds that the March 2016 VA examination report, in particular, is highly probative medical evidence concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  The opinion reflects review of the record and interview and examination of the Veteran.  The rationale demonstrates the examiner's familiarity with the Veteran's pertinent medical history and with pertinent medical principles.  It provides a medical explanation as to why the Veteran's lack of hearing complaints in service, as well as the fact that the separation hearing examination was within normal limits, supports the conclusion that weighs against the Veteran's claim.

On the other hand, the February 2007 private audiology report, which was submitted in support of the Veteran's claim, does not provide probative evidence to support finding a relationship between the Veteran's bilateral hearing loss and in-service noise exposure.  Significantly, the private audiologist merely states that the Veteran's hearing loss "could have been initiated in military service."  [Emphasis added.]  The Board finds that such an assertion is far too speculative to probatively support the Veteran's contentions.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  In short, the Board must find that the March 2016 VA opinion is more probative than the February 2007 private opinion.

The only remaining opinion comes from the Veteran himself.  The Board acknowledges that the Veteran himself believes that he has current hearing loss and tinnitus disabilities that are related to his military service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe hearing difficulties and ringing in his ears, he does not possess the necessary medical expertise to link such disabilities to his military service, especially in light of his extensive post-service occupational noise exposure. 

Furthermore, neither the hearing loss disability nor tinnitus manifested in service or to a compensable degree within one year of separation from service.  The service treatment records reflect that bilateral hearing loss and/or tinnitus was not "shown in service" as defined in Walker, above, in that there was no reliable diagnosis of either disability during service or within one year of separation.  See, e.g., February 1969 Report Medical History. 

Nor is service connection based on continuity of symptomatology since service available for either disability.  The Board notes that the conditions that warrant service connection based on continuity of symptomatology were not met, as neither hearing loss nor tinnitus was "noted in service," as defined in Walker, above.  See, e.g., February 1969 Report Medical History.  Moreover, even though the Veteran testified at his February 2009 DRO hearing that he believes his tinnitus began one night in Da Nang, he has also repeatedly stated that his tinnitus did not begin in service.   At his April 2009 VA examination, he expressly stated that his tinnitus began in 2003, while he reported at his March 2016 VA examination that his tinnitus had begun approximately five or six years earlier.  The inconsistencies in the timeline of the Veteran's tinnitus incurrence weigh against this claim.

In sum, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus must be denied on a direct basis and on a presumptive basis.  There is no other theory of entitlement that has been proffered by the Veteran or raised by the record that has not been addressed herein.  The Board has considered the benefit-of-the-doubt doctrine. 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365   (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  However, as the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus, neither claim is in equipoise.  Therefore, entitlement to service connection for bilateral hearing loss and tinnitus must be denied.
ORDER

Entitlement to service connection for anxiety disorder, depressive disorder, and alcohol abuse in sustained partial remission is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran has also claimed entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

The Veteran's service treatment records reflect that, in November 1968, the Veteran sought medical treatment after suffering a left knee injury while playing basketball.  On testing, it was noted that the Veteran's left and right knees were unstable, with a notation of "[right] knee - stress (medially) - 10 [degrees]."  The Veteran neither complained of nor sought or obtained treatment for symptoms associated with a right knee disability at any other point during service.  The Veteran's lower extremities were found to be clinically normal at the times of his January 1967 pre-induction and February 1969 separation medical examinations.  He expressly denied a history of, or current, trick or locked knee on his January 1967 pre-induction and February 1969 separation medical history reports.  

The October 2007 VA examination reflects that the examiner reviewed the record and interviewed and examined the Veteran.  Based on the above, the examiner diagnosed right knee strain and opined that it is extremely unlikely that the recent onset of the pain in the Veteran's right knee is a result of his service-connected left knee pain.  As a rationale, the examiner noted that there is no medical evidence that would support a causal relationship between the Veteran's left knee issue and his right knee pain.  The Board finds that additional comments regarding this opinion are necessary.  

The Veteran underwent a VA knee and lower leg conditions examination in March 2016.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed degenerative arthritis of the knees.  She opined that the Veteran's right knee condition is less likely than not due to military service.  She noted that service treatment records show no right knee condition or treatment.  The examiner did not mention the finding of right knee instability in service.  

The Board finds it necessary to remand the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to a left knee disability, for an additional medical opinion that (1) provides an etiology opinion with sufficient rationale on the secondary service connection claim, and (2) takes into account the November 1968 service treatment record that shows right knee instability.

Lastly, the record reflects that the Veteran's VA medical records were last obtained in June 2016.  While this case is on remand, the AOJ should obtain the Veteran's VA medical records from 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in June 2016) and associate these records with the claims file.  

2.  Return the March 2016 VA examination report to the examiner (or another examiner if unavailable) for an addendum opinion.  

(a)  The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any right knee disability is etiologically related to the Veteran's military service.  In providing a response, please discuss a November 1968 service treatment record reflecting that the Veteran sought medical treatment after suffering a left knee injury while playing basketball.  On testing, it was noted that the Veteran's left and right knees were unstable, with a notation of "[right] knee - stress (medially) - 10 [degrees]."  

(b) The examiner should also opine whether it is at least as likely as not (50 percent probability or more) that any right knee disability was caused by OR aggravated by his left knee disability.  A complete rationale for this opinion must be provided.  In this context, "aggravation" has occurred when it has been medically determined that a right knee disability has undergone an identifiable permanent increase in its severity that is proximately due to or the result of the Veteran's left knee disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


